Exhibit 10.31.2

   LOGO [g76433exa_p1.jpg]   

CONFIDENTIAL TREATMENT REQUESTED

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934 as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

April 1, 2009

Nancy Wysenski

Chief Operating Officer

Endo Pharmaceuticals Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Dear Mrs. Wysenski:

Ventiv Commercial Services, LLC (“Ventiv”) and Endo Pharmaceuticals Inc.
(“Client”) are parties to a Sales Representative Service Agreement dated
effective as of April 1, 2008 (the “Agreement”). Terms used herein but not
defined here shall have the meeting set forth in the Agreement. At Client’s
request, Ventiv and Client have agreed to work together to negotiate an
amendment to the Agreement ***.

In order to provide time to complete those negotiations, Ventiv and Client
signed a letter dated January 29, 2009 shortening the required notice period for
Client to terminate the Agreement. As contract negotiations are ongoing, this
letter sets forth the mutual agreement of Ventiv and Client to continue to work
in good faith on the negotiation and execution of the aforementioned amendment
to the Agreement. Ventiv and Client further agree that if and only if they are
unable to reach agreement on the terms of the amendment, Ventiv hereby provides
Client with a one-time right to terminate the Agreement in its entirety by
providing Ventiv with at least thirty (30) days prior written notice. As such,
in the event Ventiv and Client are unable to reach agreement on the terms of the
amendment, Section 11.2(b) of the Agreement shall be amended to provided that
Client may terminate the Agreement by providing Ventiv with at least thirty
(30) days prior written notice. For clarification purposes, upon execution of an
amendment, the thirty (30) day termination right shall be null, void and of no
further effect.



--------------------------------------------------------------------------------

Nancy Wysenski

April 1, 2009

Page 2

 

If you are in agreement with the terms set forth above and desire to proceed on
that basis, please have this letter signed in the space provided below on behalf
of Client and return an executed copy no later than the close of business today.

 

VENTIV COMMERCIAL SERVICES, LLC By:  

/s/ Paul Mignon

Name:   Paul Mignon Title:   Chief Operating Officer

Agreed and Accepted as of the date first written above.

 

ENDO PHARMACEUTICALS INC. By:  

/s/ Nancy Wysenski

Name:   Nancy Wysenski Title:   Chief Operating Officer